Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Dolan, J.), rendered January 11, 2000, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of sexual abuse in the first degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention that the County Court’s determination revoking her probation was not supported by sufficient evidence is without merit. The testimony adduced at the hearing supported the court’s determination by a preponderance of
*424the evidence that the defendant violated the terms of her probation (see, CPL 410.70 [3]; People v Adams, 266 AD2d 225; People v Matula, 258 AD2d 670).
The defendant’s remaining contention is without merit (see, People v McClain, 281 AD2d 959; People v Schneider, 188 AD2d 754, 756). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur..